Citation Nr: 1001328	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  05-00 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
chondromalacia patella of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to January 
1986 and January 1988 to May 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
RO in Boise, Idaho, which continued a 20 percent evaluation 
for chondromalacia patella of the right knee.  This issue was 
previously remanded in Board decisions dated in April 2007 
and October 2007.

In a June 2008 decision, the Board denied entitlement to a 
rating in excess of 20 percent for chondromalacia patella of 
the right knee. The Veteran then appealed to the U.S. Court 
of Appeals for Veterans Claims (Court). In an April 2009 
Order, the Court endorsed an April 2009 Joint Motion for 
Remand and remanded the appeal for compliance with the 
instructions in the joint motion.

In May 2006, a Travel Board hearing was held at the RO before 
the undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board must remand this case for an examination.

The Veteran is presently service connected for chondromalacia 
patella of the right knee, rated as 20 percent disabling.  As 
noted in the June 2008 Board decision, the Veteran's 
chondromalacia patella is the only right knee disability for 
which he is currently service-connected ("service-connected 
disability").  In addition to this service-connected 
disability, the Veteran also suffers from other disabilities 
of the right knee that are unrelated to service ("non-
service-connected disabilities").  It does not appear from 
the record that the Veteran received any medical treatment 
for his service-connected disability in the years following 
separation from service.  The record does reflect, however, 
that the Veteran re-injured his right knee in a rock climbing 
accident in April 1995.  See e.g., VA Medical Center (VAMC) 
inpatient treatment records, April 1995; VA examination 
report, December 2007.  More significantly, the record also 
establishes that in August 1996, the Veteran sustained a 
serious injury to the right knee while working for Union 
Pacific Railroad.  According to the medical evidence of 
record, the Veteran was climbing out of a truck when he fell 
over backwards and got his knee caught, suffering a strained 
right knee, a right fibula fracture, and a torn right 
anterior cruciate ligament.  See e.g., Intermountain 
Orthopaedic Specialists treatment notes, September 1996 & 
October 1996; VA examination report, August 1998; Veteran's 
statement, November 1998.  The Veteran underwent anterior 
cruciate ligament (ACL) reconstruction of the right knee in 
November 1996 and a medial meniscal repair of the right knee 
in March 1998.  See Intermountain Orthopaedic Specialists 
treatment notes, November 1996 & May 1998; St. Luke's 
Regional Medical Center treatment notes, March 1998.  The 
August 1998 VA examination report noted that the Veteran had 
been awarded workman's compensation disability benefits, 
which covered those surgeries.  There is also evidence that 
the Veteran is presently receiving a pension from Union 
Pacific Railroad.  See VA examination report, December 2007.  

The most recent VA examination of record is from December 
2007.  The examination report noted findings of mild grating 
of the patella, pain on manipulation of the patella, slight 
laxity with the anterior drawer sign, some crepitation, and 
tenderness along, above and below the medial and lateral 
joint lines.  There was no evidence of effusion, and the 
patella did not sublux easily.  The examiner reviewed the X-
ray study (from June 2007), noting that such revealed mild 
degenerative changes between the patella and the femur, good 
preservation of joint space, and mild beaking of the patella 
with mild spur formation on the lateral aspect of the sunrise 
view.  It was also noted that results of the cruciate 
ligament surgery showed that joint spaces medially and 
laterally were well preserved.  The December 2007 examination 
report further explained that the Veteran had two diagnoses 
for his right knee.  The first was a service-connected injury 
of chondromalacia patella.  The second, related to his injury 
while working for the Union Pacific Railroad and the two knee 
surgeries performed shortly thereafter, was manifested by 
degenerative arthritis, a tear of the cruciate ligament, a 
postoperative tear of the medial collateral ligament and a 
postoperative tear of the medial meniscus.  The examiner 
specifically noted that the second diagnosis was neither 
directly nor indirectly related to the in-service injury, and 
that it was the more severe collateral, cruciate and meniscal 
injuries (i.e., the non-service-connected disabilities) that 
seemed to be the main cause of the Veteran's disability.  

The Board notes that when it is not possible to separate the 
effects of a service-connected disability from a non-service-
connected disability, 38 C.F.R. § 3.102 requires that 
reasonable doubt be resolved in the claimant's favor, thus 
attributing such signs and symptoms to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
In the instant case, however, the examiner who conducted the 
December 2007 VA examination was able to separate the 
diagnoses and symptomatology of the Veteran's non-service-
connected disabilities from those of his service-connected 
disability, rendering 38 C.F.R. § 3.102 inapplicable.  
Notwithstanding the foregoing, the April 2009 Joint Motion 
for Remand nevertheless found the December 2007 examination 
to be inadequate because the examiner did not specify the 
degree to which the Veteran's range of motion was affected by 
functional loss.  Under these circumstances, this case must 
be remanded to the Agency of Original Jurisdiction (AOJ) for 
a new VA orthopedic examination to further assess the range 
of motion of the Veteran's right knee, to include any 
additional limitation of motion or functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of the knee joint that is attributable to his service-
connected chondromalacia patella only; the examiner must 
provide an opinion as to the degree of any such limitation of 
motion or functional loss.  

During the pendency of this appeal, a decision of the United 
States Court of Appeals for Veterans Claims (Court) was 
issued, setting forth a three-step analysis which provides 
additional guidance in determining whether referral for 
extraschedular consideration is appropriate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  Although this decision did 
not result in changes to the requirements for extraschedular 
consideration, the three-step process outlined in Thun 
provides a useful analytical framework for evaluating whether 
an extraschedular rating is appropriate.

According to Thun, the initial step is a comparison between 
the level of severity and symptomatology of the claimant's 
service-connected disability with the established criteria 
found in the rating schedule for that disability.  Id.  If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate 
to evaluate a claimant's disability picture and that picture 
has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The April 2009 Joint Motion for Remand determined that it was 
necessary in this instance to consider referral of the case 
for an extraschedular evaluation.  As such, on remand 
following a new examination, the AOJ should determine whether 
or not referral of the claim to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extraschedular evaluation, is 
warranted.  

Furthermore, the Board observes that the arguments advanced 
by the Veteran and his representative in support of the 
present claim essentially raise the issue of entitlement to a 
total rating based on individual unemployability (TDIU) due 
to service-connected disability.  Such an issue has not been 
adjudicated by the AOJ, nor developed for appellate 
consideration at this time.  However, in Rice v. Shinseki, 22 
Vet. App. 447 (2009) it was held that a claim for TDIU was 
part of an increased rating issue when such claim is raised 
by the record.  As such, it must be adjudicated by the AOJ 
prior to appellate consideration.

Finally, the Board observes that additional evidence, which 
was not of record at the time of the December 2007 
supplemental statement of the case (SSOC), has been received 
at the Board.  On remand, the RO must ensure that this 
evidence is reviewed.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA 
compensation examination in order to 
determine the current severity of his 
chondromalacia patella of the right knee.  
The claims folder must be made available 
to the examiner and the examiner should 
review all pertinent documents therein, 
particularly the December 2007 VA 
examination report which separates the 
effects of the Veteran's service-
connected disability from his nonservice-
connected disabilities.  The examiner 
must note in the examination report that 
the claims file was reviewed in 
conjunction with the examination.  All 
necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

On physical examination, the examiner 
should assess the range of motion of the 
Veteran's right knee and note whether 
there is any additional limitation of 
motion or functional loss due to 
weakness, fatigability, incoordination, 
or pain on movement of the knee joint 
that is associated with his service-
connected chondromalacia patella only.  
For any such finding, the examiner must 
provide an opinion as to the degree of 
the limitation of motion or functional 
loss that is attributable to the service-
connected disability.

The complete rationale for any opinions 
expressed should be provided.

2. Next, the AOJ should determine whether 
the Veteran's claim for a rating higher 
than 20 percent for chondromalacia 
patella of the right knee should be 
referred to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service, for consideration of 
an extraschedular evaluation.  All 
evidence of record should be reviewed, 
including the most recent VA examination 
reports which separate the effects of the 
Veteran's service-connected right knee 
chondromalacia patella from his 
nonservice-connected right knee 
disabilities. In this determination, the 
AOJ should use the three-step analysis, 
set forth in Thun, supra, as follows:

Step 1-Compare the level of severity and 
symptomatology of the chondromalacia 
patella of the right knee, with the 
established criteria found in the rating 
schedule for that disability.  If the 
criteria reasonably describe the 
claimant's disability level and 
symptomatology, excluding that to which 
is associated with his nonservice-
connected disabilities, then the assigned 
schedular evaluation is adequate, and no 
referral is required.

Step 2-If the schedular evaluation does 
not contemplate the claimant's level of 
disability and symptomatology and is 
found inadequate, the RO must determine 
whether the claimant's exceptional 
disability picture exhibits other related 
factors such as those identified by the 
regulation as "governing norms," 
including "marked interference with 
employment" or and "frequent periods of 
hospitalization". (The Court, in Thun, 
noted that extraschedular consideration 
may be warranted for disabilities that 
present a loss of earning capacity that 
is less severe than one where the Veteran 
is totally unemployable).

Step 3-If the rating schedule is 
inadequate to evaluate a claimant's 
disability picture and that picture has 
related factors such as marked 
interference with employment or frequent 
periods of hospitalization, then the case 
must be referred to the Under Secretary 
for Benefits or the Director of the 
Compensation and Pension Service for a 
determination of whether the claimant's 
disability picture warrants the 
assignment of an extraschedular rating.

3.  Thereafter, the AOJ should 
readjudicate the claim on the merits.  If 
the benefit sought on appeal is not 
granted, the Veteran and his 
representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

4.  Finally, the AOJ should adjudicate 
the issue of entitlement to a total 
rating based on individual 
unemployability (TDIU) due to a service-
connected disability.  Notice of the 
determination and the Veteran's appellate 
rights should be provided to the Veteran 
and his representative.  Only if an 
appeal is completed as to this matter 
should the issue be returned to the Board 
for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


